DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 1/4/21 have been fully considered but they are not persuasive.
The applicant argues: Shoemaker reference (U.S. Patent Application Publication No. 2007/0064018) also fails to disclose or suggest "varying a size of the indicator independently of visual properties of the underlying digital map and in accordance with a distance between a geographic location corresponding to the indicator and a geographic location corresponding to the focal point of the map viewport." Moreover, applying this feature to Shoemaker would render the "lens" of Shoemaker inoperative for its intended purpose.
The examiner respectfully disagrees: Applying, “varying a size of the indicator independently of visual properties of the underlying digital map and in accordance with a distance between a geographic location corresponding to the indicator and a geographic location corresponding to the focal point of the map viewport” to Shoemaker, would not render the “lens” inoperative for its intended purpose. Instead it simply would provide more functionality and thereby provide convenience to the user.

    PNG
    media_image1.png
    567
    752
    media_image1.png
    Greyscale

As shown in fig. 5 of Shoemaker, the focal region 420 contains dot icons 561 and 581, if the size of the two black dot icons, shown without circles varied based on a distance to the selected location 560, it would simply provide an easier way to focus on the selected location 560 (i.e., it would not render the “lens” inoperative for its intended purpose). This rebuttal applies as well to applicant’s argument regarding combining Shoemaker with Dobrowolski.
The applicant argues: As discussed below, Shoemaker does not contemplate "varying a size of the indicator independently of visual properties of the underlying digital map,"..." At par. 75, which the Office Action specifically cites as indicated above, Shoemaker merely explains that the "location [of the search result 530] may be marked with a circled dot icon 561 within the focal region 420 of the lens 410 in the map presentation 550." As Shoemaker explains in the same paragraph, "the lens 410 magnifies only the region surrounding the selected location 560." 

    PNG
    media_image1.png
    567
    752
    media_image1.png
    Greyscale

The applicant argues: Thus, consistent with the discussion above, Shoemaker at par. 75 also fails to disclose "each of the plurality of features being displayed at a same level of magnification." 
The examiner respectfully disagrees: As is shown in fig. 5 of Shoemaker, each of the black dots (i.e., features) shown in the “lens” is displayed at the same level of magnification.
The applicant argues: Shoemaker at par. 75 also fails to disclose "varying a size of the indicator independently of visual properties of the underlying digital map and in accordance with a distance."
"varying a size of the indicator independently of visual properties of the underlying digital map and in accordance with a distance." See the detailed action below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5, 7-8, 10-12, 14-15, 17-19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shoemaker US 2007/0064018 A1 in view of Dobrowolski US 2016/0180561 A1.

Regarding claim 1, Shoemaker teaches: 1. (Currently Amended) A method for displaying geographic content in a computing device, the method comprising:
displaying, via a user interface within a map viewport, an underlying digital map including a plurality of features representing respective entities in a geographic area, each of the plurality of features being displayed at a same level of magnification (fig. 5: 410, 420, 500, 560, 580, 595 see also par. 75; The lens is considered as the map viewport); 
determining, by one or more processors, a plurality of geolocated points of interest within the geographic area (fig. 5: 561, 581 see also par. 75); 
determining, by the one or more processors, a focal point of the map viewport (fig. 5 see also par. 75 “...cause the lens 410 to automatically center itself over the geographic location 560...”); 
displaying, within the map viewport, respective symbolic indicators for the plurality of points of interest overlaid on the underlying digital map to depict locations of the points of interest on the underlying digital map, including, for each of the plurality of indicators, varying a size of the indicator independently of visual properties of the underlying digital map  (fig. 5: 561 and 581 see also par. 75 "...Of course, these icons 561, 581 may have any shape or design."; as is shown the symbolic indicators (e.g., 561 and 581) are displayed with a higher resolution than the symbolic indicator (e.g., black dot) to the right of lens 410).
Shoemaker doesn’t teach however the analogous prior art Dobrowolski teaches: displaying, within the map, respective indicators for the plurality of points of interest overlaid on the underlying  (Dobrowolski: fig. 2, 210 see also pars. 53-54).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine displaying, within the map, respective indicators for the plurality of points of interest overlaid on the underlying digital map to depict locations of the points of interest on the underlying digital map, including, for each of the plurality of indicators, varying a size of the indicator in accordance with a distance between a geographic location corresponding to the indicator and a geographic location corresponding to the focal point of the map Dobrowolski with Shoemaker for the benefit of addressing the shortcomings of the prior art in that mapping applications in particular have access to a large amount of data relating to navigation, routing, points of interest, and/or the like. Displaying all the available information to a user for a given portion of a map may be so overwhelming that the mapping application becomes impractical to use. Furthermore, users relying on a mobile application for navigation purposes may need to focus on driving and cannot look at the device display for more than a few seconds at any given time. The use of mobile technology for navigation purposes therefore creates an even greater challenge of how to effectively display information on a device (par. 3).


Regarding claim 2, Shoemaker teaches a map viewport (see fig. 5, 410 and par. 75) and Dobrowolski (with the same motivation from claim 1) teaches: 2. (Original) The method, further  (Dobrowolski: fig. 2, 210 see also par. 54).
However Shoemaker in view of Dobrowolski don’t teach varying a color of the indicator in accordance with the distance between the geographic location corresponding to the indicator and the geographic location corresponding to the focal point of the map viewport; however it would have been obvious to one of ordinary skill in the art, and the results would have been predictable, to vary the color of the indicator based on the distance between the geographic location corresponding to the indicator and the geographic location corresponding to the focal point of the map viewport, the motivation being that doing so would provide a way for the map user to quickly differentiate the indicators.
Regarding claim 3, Shoemaker teaches a map viewport (see fig. 5, 410 and par. 75) and Dobrowolski (with the same motivation from claim 1) teaches: 3. (Original) The method, further comprising varying a size of the indicator displayed in accordance with the distance between the geographic location corresponding to the indicator and the geographic location corresponding to the focal point of the map (Dobrowolski: fig. 2, 210 see also par. 54). 
However Shoemaker in view of Dobrowolski don’t teach varying a level of detail at which the indicator is displayed in accordance with the distance between the geographic location corresponding to the indicator and the geographic location corresponding to the focal point of the map viewport; however it would have been obvious to one of ordinary skill in the art, and the results would have been predictable, to vary a level of detail at which the indicator is displayed in accordance with the distance between the geographic location corresponding to the indicator and the geographic location corresponding to the focal point of the map viewport, the motivation being that doing so would provide a way for the map user to quickly differentiate the indicators.
Shoemaker teaches: 5. (Original) The method, wherein determining the focal point includes determining a geometric center of the viewport, the geometric center defining the focal point (see fig. 5 and par. 75). 
Regarding claim 7, Shoemaker teaches: 7. (Original) The method, further comprising: determining a current location of the computing device (see par. 78); determining a point within the map viewport representing the current location of the computing device, the determined point defining the focal point (see par. 78).

Regarding claim 8, Shoemaker teaches: 8. (Original) The method, further comprising receiving a geographic query including one or more search terms (fig. 5 see also par. 75); and wherein determining the plurality of geolocated points of interest includes receiving a plurality of geolocated search results in response to the geographic query (fig. 5, 520 see also par. 75). 
Claim 10 is analogous to claim 1 and is therefore rejected using the same rationale. Claim 10 has additional limitations that are also taught by Shoemaker: A computing device comprising: (fig. 3, 300 see also par. 34) a user interface (fig. 3, 350 see also par. 34); processing hardware (fig. 3, 320 see also par. 34); a non-transitory computer-readable memory storing thereon instructions that, when executed by the processing hardware, cause the computing device to: (fig. 3, 330 see also par. 34). 
Claim 11 is analogous to claim 2 and is therefore rejected using the same rationale.
Claim 12 is analogous to claim 3 and is therefore rejected using the same rationale.
Claim 14 is analogous to claim 5 and is therefore rejected using the same rationale.
Regarding claim 15, Shoemaker teaches: 15. (Currently Amended) A method for displaying geographic content in a computing device, the method comprising: 
(fig. 5, 410 see also par. 75);
panning, by the one or more processors, the map viewport relative to the digital map in accordance with user commands received via a user interface, to depict a second geographic area at a same zoom level as the first geographic area, the first geographic area and the second geographic area overlapping to define a region of overlap (fig. 5 see also pars. 75; Shoemaker suggests an overlap between the first and second geographic areas because it is possible for the distance between the black dots to be displayed at half-way positions (i.e., half of the width of the focal region 420) then when the user selects a search result item in the list 520 that is in the half-way position, an overlap would occur); and 
displaying a symbolic indicator of a point of interest in the region of overlap to depict a location of the points of interest on the underlying digital map, including modifying a size of the indicator independently of visual properties of the underlying digital map and as the map viewport is panned from the first geographic area to the second geographic area  (figs. 5 see also pars. 75 “...The user may select a search result of item (e.g., 530) in the list 520 which will cause the lens 410 to automatically center itself over the geographic location 560 of the selected item 530 in the map presentation 550”; Shoemaker teaches that the size (i.e., zoom level) of the indicator is modified as the viewport is panned (see the sizes of the five black dots shown in fig. 5) and the modification is performed independently of the underlying digital map (i.e., portions of the map that are not part of the lens 410).

Regarding claim 17, Shoemaker teaches: 17. (Previously Presented) The method, further comprising: determining, by the one or more processors, a focal point of the map viewport (fig. 5 see also par. 75); and determining, by the one or more processors, a distance between a geographic location corresponding to the indicator and a geographic location corresponding to the focal point (fig. 5 see also par. 75).
Shoemaker doesn’t teach however the analogous prior art Dobrowolski (with the same motivation from claim 1) teaches:  wherein modifying the size of the indicator includes modifying the size in accordance with the determined distance (Dobrowolski: fig. 2, 210 see also par. 54). 

Regarding claim 18, Shoemaker teaches: 18. (Original) The method, wherein determining the focal point of the map viewport includes determining a geometric center of the map viewport (fig. 5 see also par. 75). 

Regarding claim 19, Shoemaker teaches: 19. (Original) wherein determining the focal point of the map includes determining a current location of the computing device (see par. 78).

Regarding claim 21, Shoemaker doesn’t teach however the analogous prior art Dobrowolski (with the same motivation from claim 1) teaches: 21. (Previously Presented). The method, wherein varying the size of the indicator includes: assigning a first size to the indicator (Dobrowolski: fig. 5B see also pars. 68-71); and assigning a second size to the indicator (Dobrowolski: fig. 5B see also pars. 68-71).
Shoemaker in view of Dobrowolski don’t teach, however it would have been obvious to one of ordinary skill in the art, and the results would have been predictable to assign a first size to the indicator if the indicator is located at a distance smaller than a first threshold distance; and assign a second size to .

Claims 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shoemaker in view of Dobrowolski further in view of Kinnunen US 2010/0115459 A1 (from ids dated 4/15/19).
Regarding claim 4, Shoemaker teaches: 4. (Currently Amended) The method, wherein the plurality of geolocated points of interest is a first plurality of geolocated points of interest corresponding to a first category (fig. 5 see also par. 75). 
Shoemaker as modified doesn’t teach however the analogous prior art Kinnunen teaches: the method further comprising: 
determining, by the one or more processors, a second plurality of geolocated points of interest within the geographic area, the second plurality of geolocated points of interest corresponding to a second category (Kinnunen: fig. 7: 92, 96, 98 see also par. 56); and 
displaying, within the map viewport, respective indicators of an equal size for the second plurality of points of interest overlaid on the underlying digital map (Kinnunen: fig. 7: 92, 96, 98 see also par. 56) for the benefit of providing a robust navigation application that shows more categories of items of interest (e.g., shopping centers, sports or fitness centers, airports, public transportations, gas stations, landmarks) on a map so that the user can quickly navigate to an item of interest (see par. 56).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method further comprising: determining, by the one or more processors, a second plurality of geolocated points of interest within the geographic area, the second plurality of geolocated points of interest corresponding to a second category; and displaying, within the map viewport, respective indicators of an equal size for the second plurality of points of interest Kinnunen with the previous combination for the benefit of providing a robust navigation application that shows more categories of items of interest (e.g., shopping centers, sports or fitness centers, airports, public transportations, gas stations, landmarks) on a map so that the user can quickly navigate to an item of interest.

Claim 13 is analogous to claim 4 and is therefore rejected using the same rationale.

Claims 6 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shoemaker in view of Dobrowolski further in view of Bells US 2014/0244165 A1.

Regarding claim 6, the previous combination of Shoemaker and Dobrowolski remains as above but doesn’t teach however the analogous prior art Bells teaches: 6. (Currently Amended) The method, wherein displaying the underlying digital map includes displaying the underlying digital map on a touchscreen, and wherein determining the focal point includes determining a point of contact within the viewport, the point of contact defining the focal point (figs. 4-5 see also par. 45) for the benefit of addressing a problem with the prior art in that when travelling in a generally constant direction, the onscreen map area behind the current location indicator is seldom of much utility to the user who is generally more interested in the map area that lies in the direction of travel (par. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine wherein displaying the underlying digital map includes displaying the underlying digital map on a touchscreen, and wherein determining the focal point includes determining a point of contact within the viewport, the point of contact defining the focal point as shown in Bells with the previous combination for the benefit of addressing a problem with the prior art in that when travelling in a generally constant direction, the onscreen map area behind the current location indicator 

Claim 20 is analogous to claim 6 and is therefore rejected using the same rationale.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shoemaker in view of Dobrowolski further in view of Myllymaki US 2011/0313657 A1.

Regarding claim 9, Shoemaker teaches: 9. (Original) The method, further comprising receiving, via the user interface, a selection of a geographic area (fig. 5 see also par. 75).
Shoemaker as modified doesn’t teach however the analogous prior art Myllymaki teaches: wherein determining the plurality of geolocated points of interest includes receiving indications of automatic suggestions located within the geographic area (see pars. 3-6) for the benefit of addressing a problem with the prior art in that users often rely on their mobile electronic devices to retrieve a map of a current location and search for businesses or other points of interest in their surroundings. The volume of this type of information now available over the Internet has, at least in some densely populated areas, become overwhelming. Users can end up being presented with too much information, a lot of which is not relevant to them in their current context (par. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine wherein determining the plurality of geolocated points of interest includes receiving indications of automatic suggestions located within the geographic area as shown in Myllymaki with the previous combination for the benefit of addressing a problem with the prior art in .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bemel-Benrud US 2018/0052593 A1 and Tanaka WO 2007/083418 A1.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURICE L MCDOWELL, JR whose telephone number is (571)270-3707.  The examiner can normally be reached on Mon-Thurs 5:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAURICE L. MCDOWELL, JR/Primary Examiner, Art Unit 2612